Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a beaded nonwoven membrane comprising polymeric nanofibers, and at least one active agent, wherein the nanofibers comprise beads…” and claim 1 continues “the total content of the active agent is physically entrapped within the membrane but externally arranged to the polymeric nanofibers of the membrane.”   It’s unclear how the active agent is both physically entrapped within the membrane, and at the same time, externally arranged to the polymer nanofibers, as the membrane is made up of the polymeric nanofibers wherein the polymer nanofiber comprise the beads.  Therefore, if the active agent is physically entrapped within the membrane, it must be physically entrapped in the polymer nanofibers which comprise the membrane.  Thus, it’s unclear if the active agent is both physical entrapped in, and externally ranged to the polymeric nanofibers, or if the active agent is excluded from being entrapped in the nanofibers which comprise the membrane.  Further regarding claims 7-8, the claims recite “an appropriate amount of medium.”  The claim doesn’t specify what an “appropriate amount” is, or how an appropriate amount us determined.  As such, it’s unclear what amounts constitute an “appropriate amount” within the meaning of the invention. Further regarding claim 14, the claim recites “carrying out the electrospinning of the solution from step a).”  The term “electrospinning” doesn’t appear previously in the claim 14, or claim 1,  from which claim 14 depends.  There is therefore insufficient antecedent basis for the term “the electrospinning” in claim 14.   Claim 14 further recites “a suitable solvent system.”  The claim does nto specify what constitutes a suitable or unsuitable solvent system, and as such the artisan would not know what solvent systems are being claimed in the term “a suitable solvent system.  Further regarding claim 15, the claim recites “a method for the treatment of tumors that include non-resectable areas with vital vessels; the treatment of surgical borders wherein tumor residues are left; the treatment of osseous tissues with tumor infiltration or positive bone scan; or in tissue regeneration.”  A “tumor” is different than a “non-resectable area with vital vessel.”  It’s therefore unclear what is meant by “treatment of tumors that include non-resectable areas with vital vessels.”  The examiner recommends instead reciting “a method of treating tumors, wherein the tumors are located at non-resectable areas with vital vessels,” or similar language, to clarify the claim.  Further, it’s unclear how the clauses “the treatment of surgical borders wherein tumor residues are left,” “the treatment of osseous tissues with tumor infiltration or positive bone scan,” or “in tissue regeneration limit the method of treating tumors, as these do not grammatically or logically flow from the beginning of the claim “a method of treating tumors, wherein the tumors are...”  For example, it is nonsensical to say,  “a method of treating tumors, wherein the tumors are... the treatment of osseous tissue with tumor infiltration or positive bone scan,” or the subsequent clauses in the claim.   As the claims do not make grammatical or logical sense, the examiner, nor the artisan, would understand what method applicant is claiming.   Further regarding 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0000744 to Khan (IDS filed 3/11/2021).  Khan teaches a beaded nonwoven membrane comprising polymeric nanofibers, and at least one active agent, such as fluorouracil (a chemotherapeutic agent; an active agent with a water solubility equal to or lower than 33 mg/mL), and the fluorouracil beads are physically entrapped within the membrane and are distributed throughout the polymeric nanofiber of the membrane, including being present on the outside (externally arranged0 of the polymer nanofibers of the membrane (abstract; paragraphs 6, 8-10, 12; Figure 1).   The  by preparing a solution of one or more polymers in a suitable solvent system, preparing a solution or suspension of the active agent in a suitable solvent system, carrying out electrospinning of the solution of the one or more polymers o produce beaded polymeric nanofibers, and, simultaneously, depositing the solution or suspension of the active agent over the polymeric nanofibers (paragraphs 9, 52 , 59-64; Example 1).    Khan teaches a method of administering its composition to a subject in a method of treating tumors, including prostate and breast cancers (paragraphs 6, 17, 20, 27, 47, and 82-96).  Regarding the limitations in claims 7-8, although Khan does not appreciate that its beaded nonwoven membrane has the recited degree of linear shrinkage or is capable of releasing an amount equal to or greater than 80% of the total weight of the active agent in a period equal to or less than 50% of the degradation time of the polymeric nanofibers after contacting it with an appropriate amount of medium in which the active agent is solubilized, these are properties of the beaded nonwoven membrane.  A composition cannot be separated from its properties.  As the beaded oC and 72 h equal to or lower than 20% when the membrane is contacted with an appropriate amount of medium in which the active agent is solubilized, and the membrane is capable of releasing an amount equal to or greater than 80% of the total weight of the active agent in a period equal to or less than 50% of the degradation time of the polymeric nanofibers after contacting it with an appropriate amount of medium in which the active agent is solubilized.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0000744 to Khan.  The relevant portions of Khan are given above.
Kahn fails to teach a particle size of 0.1 to 20 microns.  Kahn further fails to teach the amount of therapeutic agent is from 0.01 to 20% by weight, and the amount of beads are from 500 to 5000 beads/mm2.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the nanofiber composition of Khan for treatment of cancer.  In this way, the artisan would find a particle size range of 0.1 to 20 microns through routine experimentation.  Khan provides sufficient guidance to this end, as it teaches a particle size of less than 20 mm (claim 12), which overlaps with the instant range.  It would have been further obvious to optimize the amount of therapeutic agent in the composition in the course of optimizing the nanomaterial for treatment of cancer.  In this way, one would find from 0.01 to 20% by weight through routine experimentation.  Kahn provides sufficient guidance to this end, as it teaches no more than 25 wt% active agent, which overlaps with the instant range.  It would have been further obvious to optimize the amount of beads in the formulation for the treatment of cancer, as the oC and 72 h equal to or lower than 20% when the membrane is contacted with an appropriate amount of medium in which the active agent is solubilized, and the membrane is capable of releasing an amount equal to or greater than 80% of the total weight of the active agent in a period equal to or less than 50% of the degradation time of the polymeric nanofibers after contacting it with an appropriate amount of medium in which the active agent is solubilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 25, 2022